DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND TERMINAL DEVICE FOR DETERMINING PRIORITIES OF MULTIPLE BWPS.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OPPO: "Remaining issues on bandwidth part configuration and activation", 3GPP DRAFT; R1-1719975, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, RAN WG1, Reno, USA; 20171127 - 20171201 18 November 2017 (2017-11-18), XP051369671,Retrieved from the lnternet:URL:http://www.3gpp.org/ftp/ tsg%5Fran/WG1 %5FRL 1 /TSGR1 %5F91 /Docs/ [retrieved on 2017-11-18] hereinafter D1 (provided by Applicant).

As to claim 1, D1 discloses a method for transmitting data on a bandwidth part, which is applied to a terminal device, wherein the method comprises: determining priorities of multiple bandwidth parts, BWPs (page 5, lines 1-2, "co-occurrence of eMBB and URLLC, as shown in Figure 2. Firstly, gNB configures one BWP1 to transmit eMBB data. And then gNB configures BWP2 to transmit URLLC with different numerology.", in the light of the originally filed application, see English translation of the PCT publication, page 1, par. [0002]);
according to the priorities of the multiple BWPs, performing a signal transmission in at least one BWP among the multiple BWPs, or, reporting uplink control information, UCI, corresponding to at least one BWP among the multiple BWPs (page 5, lines 4-8, "it is suggested that new BWP could not deactivate foregoing BWP but new BWP priors to foregoing BWP. If that, foregoing BWP could easily switch to new BWP and new BWP may switch back to foregoing BWP. Note that to switch back to foregoing BWP, default BWP could be assumed as the lowest priority. So it is suggested that priority is configured for every BWP, which could improve BWP switching efficiency").

As to claim 2, D1 further discloses the method according to claim 1, wherein the step of determining the priorities of the multiple BWPs comprises: determining the priorities of the multiple BWPs according to priority information indicated by a network side through higher layer signaling or downlink control information (DCI) signaling (page 2, lines 5-15, RRC signaling/ configuration/reconfiguration); or determining the priorities of the multiple BWPs based on a preset rule.

As to claim 3, D1 further discloses the method according to claim 2, wherein the priority information indicated by the network side through the higher layer signaling or the DCI signaling comprises: obtaining priority information configured for each BWP by the network side, when receiving at least one BWP resource configured by the network side through the higher layer signaling (page 2, lines 11-12, RRC signaling).

As to claim 4, D1 further discloses the method according to claim 2, wherein the priority information indicated by the network side through the higher layer signaling or the DCI signaling comprises: obtaining N BWPs configured by the network side through radio resource control (RRC) signaling, wherein N is an integer greater than 1; obtaining activation signaling for activating M BWPs which is sent by the network side through medium access control (MAC) signaling or the DCI signaling, wherein M is an integer which is greater than or equal to 1 and is less than or equal to N; determining priority information of the activated M BWPs based on the activation signaling (page 2, lines 11-12, RRC signaling/ configuration/reconfiguration; page 5, lines 1-8, activate BWP, priority is configured (i.e. via DCI)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OPPO: "Remaining issues on bandwidth part configuration and activation", 3GPP DRAFT; R1-1719975, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, RAN WG1, Reno, USA; 20171127 - 20171201 18 November 2017 (2017-11-18), XP051369671,Retrieved from the lnternet:URL:http://www.3gpp.org/ftp/ tsg%5Fran/WG1 %5FRL 1 /TSGR1 %5F91 /Docs/ [retrieved on 2017-11-18] hereinafter D1 (provided by Applicant) in view of INTEL CORPORATION: "On UL control channel design aspects for URLLC", 3GPP DRAFT; R1-1717392 INTEL -UL_CONTROL_RELIABILITY, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, RAN WG1, Prague, Czech Republic; 20171009 - 20171013 8 October 2017 (2017-10-08), XP051340582, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/Meetings_3G PP _SYNC/RAN 1 /Docs/ [retrieved on 2017-10-08] hereinafter D3 (provided by Applicant).

As to claim 5, D1 does not further disclose the method according to claim 1, wherein according to the priorities of the multiple BWPs, the step of performing the signal transmission in the at least one BWP among the multiple BWPs, or, the step of reporting the uplink control information UCI corresponding to the at least one BWP among the multiple BWPs comprises: determining a transmit power for performing an uplink signal transmission on the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs, when the multiple BWPs are uplink BWPs; or determining whether to report the UCI in the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs, when the multiple BWPs are uplink BWPs; or determining whether to report the UCI corresponding to the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs, when the multiple BWPs are downlink BWPs.
D3 at pages 3-4, item 6 discloses “in case multiple channels are scheduled for simultaneous transmission (e.g. for different services and/or in different bandwidth parts/component carriers), a mechanism to prioritize power allocation for the higher priority service PUCCH may be needed” [determining a transmit power for performing an uplink signal transmission on the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs, when the multiple BWPs are uplink BWPs].
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the prioritization of power of D3 into the invention of D1. The suggestion/motivation would have been to provide URLLC service (D3, page 4, line 3).  Including the prioritization of power of D3 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art
based on the teachings of D3.

As to claim 6, D1 does not expressly disclose the method according to claim 5, wherein the step of determining the transmit power for performing the uplink signal transmission on the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs comprises: allocating the transmit power for uplink signal transmissions on at least two BWPs among the multiple BWPs in the order of priorities from high to low according to the priorities of the multiple BWPs, when simultaneous uplink signal transmissions are performed on the at least two BWPs and when a sum of the transmit power of the uplink signal transmissions on the at least two BWPs among the multiple BWPs is greater than a maximum allowed transmit power; or determining a maximum allowed transmit power for performing an uplink signal transmission on each BWP of the multiple BWPs according to the priorities of the multiple BWPs.
D3 at pages 3-4, item 6 discloses “the higher TX power can be configured for transmission of PUCCH carrying SR or HARQ feedbacks”  and “in case multiple channels are scheduled for simultaneous transmission (e.g. for different services and/or in different bandwidth parts/component carriers), a mechanism to prioritize power allocation for the higher priority service PUCCH may be needed” [determining a maximum allowed transmit power for performing an uplink signal transmission on each BWP of the multiple BWPs according to the priorities of the multiple BWPs], i.e. allocation is prioritized, and each BWP with SR or HARQ feedbacks have maximum power.
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the prioritization of power of D3 into the invention of D1. The suggestion/motivation would have been to provide URLLC service (D3, page 4, line 3).  Including the prioritization of power of D3 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art
based on the teachings of D3.

As to claim 7, D1 and D3 further disclose the method according to claim 5, wherein the step of determining whether to report the UCI corresponding to the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs when the multiple BWPs are downlink BWPs, comprises: if there is a conflict between UCI corresponding to the at least two downlink BWPs among the multiple BWPs, preferentially transmitting, by the terminal device, UCI corresponding to at least one downlink BWP with a higher priority [Examiner notes that the claim limitations of claim 7 do not need to be given patentable weight, as they are dependent on limitations written in the alternative in claim 5, of which Examiner gave weight to the alternate limitation (MPEP 2117); Furthermore, as it is a method claim, the contingent limitations of the body of claim 7 are not given patentable weight (MPEP 2111.04)].

As to claim 8, D1 does not expressly disclose the method according to claim 1, wherein according to the priorities of the multiple BWPs, the step of performing the signal transmission in the at least one BWP among the multiple BWPs comprises: determining whether to send or receive a reference signal in the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs.
D3 at pages 3-4, item 6 discloses “the higher TX power can be configured for transmission of PUCCH carrying SR or HARQ feedbacks”  and “in case multiple channels are scheduled for simultaneous transmission (e.g. for different services and/or in different bandwidth parts/component carriers), a mechanism to prioritize power allocation for the higher priority service PUCCH may be needed” [determining whether to send or receive a reference signal in the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs], i.e. SR or HARQ taken to be reference signals.
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the prioritization of power of D3 into the invention of D1. The suggestion/motivation would have been to provide URLLC service (D3, page 4, line 3).  Including the prioritization of power of D3 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art
based on the teachings of D3.


As to claim 9, D1 and D3 further discloses the method according to claim 8, wherein the step of determining whether to send or receive the reference signal in the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs comprises: if uplink reference signals need to be sent simultaneously on at least two BWPs among the multiple BWPs and different beams are configured for uplink reference signal transmissions on different BWPs, sending an uplink reference signal only on a BWP with the highest priority, or sending the uplink reference signals on the at least two BWPs among the multiple BWPs using a beam which is used for sending an uplink reference signal on a BWP with the highest priority [Examiner notes that the claim limitations of the body of claim 9 do not need to be given patentable weight, as they are contingent limitations of a method claim (MPEP 2111.04)].  In addition, the same suggestion/motivation of claim 8 applies.

As to claim 10, D1 and D3 further discloses method according to claim 8, wherein the step of determining whether to send or receive the reference signal in the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs, comprises: if downlink reference signals need to be received simultaneously on the at least two BWPs among the multiple BWPs and different beams need to be used to receive downlink reference signals on different BWPs, receiving a downlink reference signal only on a BWP with the highest priority, or receiving the downlink reference signals on the at least two BWPs among the multiple BWPs using a beam which is used for receiving a downlink reference signal on a BWP with the highest priority [Examiner notes that the claim limitations of the body of claim 10 do not need to be given patentable weight, as they are contingent limitations of a method claim (MPEP 2111.04)].  In addition, the same suggestion/motivation of claim 8 applies.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OPPO: "Remaining issues on bandwidth part configuration and activation", 3GPP DRAFT; R1-1719975, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, RAN WG1, Reno, USA; 20171127 - 20171201 18 November 2017 (2017-11-18), XP051369671,Retrieved from the lnternet:URL:http://www.3gpp.org/ftp/ tsg%5Fran/WG1 %5FRL 1 /TSGR1 %5F91 /Docs/ [retrieved on 2017-11-18] hereinafter D1 (provided by Applicant) in view of U.S. Publication No. 2020/0280894 A1 to Koskinen et al. (“Koskinen”).

As to claim 11, D1 discloses a terminal device (page 5, UE), comprising: determining priorities of multiple BWPs (page 5, lines 1-2, "co-occurrence of eMBB and URLLC, as shown in Figure 2. Firstly, gNB configures one BWP1 to transmit eMBB data. And then gNB configures BWP2 to transmit URLLC with different numerology.", in the light of the originally filed application, see English translation of the PCT publication, page 1, par. [0002]); according to the priorities of the multiple BWPs, performing a signal transmission in at least one BWP among the multiple BWPs, or, reporting uplink control information (UCI) corresponding to at least one BWP among the multiple BWPs  (page 5, lines 4-8, "it is suggested that new BWP could not deactivate foregoing BWP but new BWP priors to foregoing BWP. If that, foregoing BWP could easily switch to new BWP and new BWP may switch back to foregoing BWP. Note that to switch back to foregoing BWP, default BWP could be assumed as the lowest priority. So it is suggested that priority is configured for every BWP, which could improve BWP switching efficiency").
	D1 does not expressly disclose a processor and a memory for storing a computer program that is capable of running on the processor, wherein the processor is used to execute the following steps.
	Koskinen discloses  [0094] NW may indicate different priorities for UE with different capabilities for BWP to affect the UE's cell reselection priorities; the priority for a certain BWP supported by the UE (also named terminal bandwidth part) may be different or the same for different cells of the network. (i.e. a UE used in BWP selection based on priorities as in D1) [0131] FIG. 7 shows an apparatus according to an embodiment of the invention. The apparatus comprises at least one processor 410, at least one memory 420 including computer program code, and the at least one processor 410, with the at least one memory 420 and the computer program code, being arranged to cause the apparatus to at least perform at least one of the methods according to FIGS. 4 and 6.  [0132] Embodiments of the invention are described with respect to a UE. A UE is a particular kind of a terminal. Other terminals may belong to embodiments of the invention. E.g., terminals in which embodiments of the invention are implemented may be a IoT device, a MTC device, a laptop, a tablet, a smartphone, a mobile phone, etc (i.e. the details of the UE as claimed).  
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the UE of Koskinen into the invention of D1. The suggestion/motivation would have been to handle bandwidth parts in NR (Koskinen, para. 0001).  Including the UE of Koskinen into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Koskinen.

As to claim 12, D1 and Koskinen further disclose the terminal device according to claim 11, wherein the processor is further used to execute the following steps: determining the priorities of the multiple BWPs according to priority information indicated by a network side through higher layer signaling or downlink control information (DCI) signaling (D1, page 2, lines 5-15, RRC signaling/ configuration/reconfiguration); or determining the priorities of the multiple BWPs based on a preset rule.  In addition, the same suggestion/motivation of claim 11 applies, as the primary reference D1 teaches the limitations.

As to claim 13, D1 and Koskinen further disclose the terminal device according to claim 12, wherein the processor is further used to execute the following steps: obtaining priority information configured for each BWP by the network side, when receiving at least one BWP resource configured by the network side through the higher layer signaling (D1, page 2, lines 11-12, RRC signaling).  In addition, the same suggestion/motivation of claim 12 applies, as the primary reference D1 teaches the limitations.

As to claim 14, D1 and Koskinen further disclose the terminal device according to claim 12, wherein the processor is further used to execute the following steps: obtaining N BWPs configured by the network side through radio resource control (RRC) signaling, wherein N is an integer greater than 1; obtaining activation signaling for activating M BWPs which is sent by the network side through medium access control (MAC) signaling or the DCI signaling, wherein M is an integer which is greater than or equal to 1 and is less than or equal to N; determining priority information of the activated M BWPs based on the activation signaling  (D1, page 2, lines 11-12, RRC signaling/ configuration/reconfiguration; page 5, lines 1-8, activate BWP, priority is configured (i.e. via DCI)).  In addition, the same suggestion/motivation of claim 12 applies, as the primary reference D1 teaches the limitations.
Claims 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OPPO: "Remaining issues on bandwidth part configuration and activation", 3GPP DRAFT; R1-1719975, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, RAN WG1, Reno, USA; 20171127 - 20171201 18 November 2017 (2017-11-18), XP051369671,Retrieved from the lnternet:URL:http://www.3gpp.org/ftp/ tsg%5Fran/WG1 %5FRL 1 /TSGR1 %5F91 /Docs/ [retrieved on 2017-11-18] hereinafter D1 (provided by Applicant) in view of in view of U.S. Publication No. 2020/0280894 A1 to Koskinen et al. (“Koskinen”) and in further view of INTEL CORPORATION: "On UL control channel design aspects for URLLC", 3GPP DRAFT; R1-1717392 INTEL -UL_CONTROL_RELIABILITY, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, RAN WG1, Prague, Czech Republic; 20171009 - 20171013 8 October 2017 (2017-10-08), XP051340582, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/Meetings_3G PP _SYNC/RAN 1 /Docs/ [retrieved on 2017-10-08] hereinafter D3 (provided by Applicant).
As to claim 15, D1 and Koskinen do not further disclose the terminal device according to claim 11, wherein the processor is further used to execute the following steps: determining a transmit power for performing an uplink signal transmission on the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs, when the at least one BWP is an uplink BWP; or determining whether to report the UCI in the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs, when the at least one BWP is an uplink BWP; or determining whether to report the UCI corresponding to the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs, when the at least one BWP is a downlink BWP.
D3 at pages 3-4, item 6 discloses “in case multiple channels are scheduled for simultaneous transmission (e.g. for different services and/or in different bandwidth parts/component carriers), a mechanism to prioritize power allocation for the higher priority service PUCCH may be needed” [determining a transmit power for performing an uplink signal transmission on the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs, when the multiple BWPs are uplink BWPs].
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the prioritization of power of D3 into the invention of D1 and Koskinen. The suggestion/motivation would have been to provide URLLC service (D3, page 4, line 3).  Including the prioritization of power of D3 into the invention of D1 and Koskinen was within the ordinary ability of one of ordinary skill in the art based on the teachings of D3.
As to claim 16, D1 and Koskinen does not expressly disclose the terminal device according to claim 15, wherein the processor is further used to execute the following steps: allocating the transmit power for the signal transmission on at least two BWPs among the multiple BWPs in the order of priorities from high to low according to the priorities of the multiple BWPs, when simultaneous uplink signal transmissions are performed on the at least two BWPs among the multiple BWPs and when a sum of the transmit power of the uplink signal transmissions on the at least two BWPs among the multiple BWPs is greater than a maximum allowed transmit power; or determining a maximum allowed transmit power for performing an uplink signal transmission on each BWP of the multiple BWPs according to the priorities of the multiple BWPs.
D3 at pages 3-4, item 6 discloses “the higher TX power can be configured for transmission of PUCCH carrying SR or HARQ feedbacks”  and “in case multiple channels are scheduled for simultaneous transmission (e.g. for different services and/or in different bandwidth parts/component carriers), a mechanism to prioritize power allocation for the higher priority service PUCCH may be needed” [determining a maximum allowed transmit power for performing an uplink signal transmission on each BWP of the multiple BWPs according to the priorities of the multiple BWPs], i.e. allocation is prioritized, and each BWP with SR or HARQ feedbacks have maximum power.
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the prioritization of power of D3 into the invention of D1 and Koskinen. The suggestion/motivation would have been to provide URLLC service (D3, page 4, line 3).  Including the prioritization of power of D3 into the invention of D1 and Koskinen was within the ordinary ability of one of ordinary skill in the art based on the teachings of D3.



As to claim 18, D1 and Koskinen do not expressly disclose the terminal device according to claim 11, wherein the processor is further used to execute the following steps: determining whether to send or receive a reference signal in the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs.
D3 at pages 3-4, item 6 discloses “the higher TX power can be configured for transmission of PUCCH carrying SR or HARQ feedbacks”  and “in case multiple channels are scheduled for simultaneous transmission (e.g. for different services and/or in different bandwidth parts/component carriers), a mechanism to prioritize power allocation for the higher priority service PUCCH may be needed” [determining whether to send or receive a reference signal in the at least one BWP among the multiple BWPs according to the priorities of the multiple BWPs], i.e. SR or HARQ taken to be reference signals.
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the prioritization of power of D3 into the invention of D1 and Koskinen. The suggestion/motivation would have been to provide URLLC service (D3, page 4, line 3).  Including the prioritization of power of D3 into the invention of D1 and Koskinen was within the ordinary ability of one of ordinary skill in the art based on the teachings of D3.


Allowable Subject Matter
Claims 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Contingent limitations in claims directed to a machine e.g. those of claims 17, 19-20, are given patentable weight (MPEP 2111.04).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2019033302 A1 (see attached English translation) discloses [0053] ​That is, the one frequency domain resource set may be a Carrier, a Bandwidth Part, a Sub-band, or a PRB set. [0093] Therefore, the terminal device determines respective effective transmission power for a plurality of uplink signals to be transmitted simultaneously in the same frequency domain resource set according to a certain power allocation manner, and simultaneously transmits the plurality of uplink signals in the same frequency domain resource set according to the effective transmission power of the plurality of uplink signals.. In this way, even if the transmission power of the terminal device is limited, the terminal device can still determine respective effective transmission power for the plurality of uplink signals to be sent by using the power allocation manner described in the embodiments of this application, so as to simultaneously transmit the plurality of uplink signals in the same frequency domain set. [0094] ​Optionally, the plurality of uplink signals includes uplink data or an uplink reference signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463